Citation Nr: 1451338	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-20 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VISN 20 Northwest Network Payment Center in Portland, Oregon


THE ISSUES


1.  Whether the claims for entitlement to payment of unauthorized medical expenses to Whitman Medical Group (WMG) for emergency medical treatment rendered to the Veteran at Whitman Hospital and Medical Center (WHMC) from September 18, 2011 through September 26, 2011 were timely filed.

2.  Entitlement to payment of unauthorized medical expenses to WMG for emergency medical treatment rendered to the Veteran from September 18, 2011 through September 26, 2011.


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from May 1981 to May 1986.

The appellant in this case is WMG, a private medical group who seeks payment for the Veteran's unauthorized emergency medical treatment provided at WHMC between September 18, 2011 through September 26, 2011.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2012 decisions of the Department of Veterans Affairs (VA) VISN 20 Northwest Network Payment Center in Portland, Oregon, which denied payment to WMG for the unauthorized medical treatment based on a finding that the appellant's claims were not timely filed.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the electronic record on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to payment of unauthorized medical expenses to WMG for emergency medical treatment provided to the Veteran at WHMC from September 18, 2011 through September 26, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran received medical treatment at the WHMC from September 18, 2011 through September 26, 2011; the medical treatment was not previously authorized by VA.  

2.  In February 2012, VA received seven claims from WMG requesting payment for the unauthorized medical treatment provided to the Veteran from September 18, 2011 through September 26, 2011.  

3.  The Veteran received treatment after July 19, 2001 and more than 90 days prior to May 21, 2012; and, the claims for payment/reimbursement were filed by the appellant prior to May 21, 2013.


CONCLUSION OF LAW

The appellant's claims for payment of unauthorized medical treatment provided to the Veteran between September 18, 2011 and September 26, 2011 pursuant to 38 U.S.C.A. § 1725 were timely filed.  38 U.S.C.A. § 1725 (West 2014), 38 C.F.R. § 17.1004(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA VISN 20 Northwest Network Payment Center in Portland, Oregon, relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claims as untimely.  This provision states:  To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following:  

(1)  The date that the veteran was discharged from the facility that furnished the emergency treatment;

(2)  The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or
(3)  The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).  

However, the Secretary recently amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23,615, 23,615 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)"). 

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014) (emphasis added).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of 38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

In this case, the appellant's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for medical expenses incurred from September 18, 2011 through September 26, 2011 were received by VA on February 10, 2012, which is after July 19, 2001, but more than 90 days before May 21, 2012.  Moreover, it is clear that the claims were filed no later than one year after May 21, 2012.  Because these claims fit the broad criteria identified under 38 C.F.R. § 17.1004(f), the claims must be considered timely for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.  
To this extent only, the appeal is granted.  The merits of these claims, however, will be addressed in the REMAND section below.


ORDER

The claims for entitlement to payment under 38 U.S.C.A. § 1725 for medical expenses incurred from September 18, 2011 through September 26, 2011 at WHMC were timely filed.


REMAND

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred from September 18, 2011 through September 26, 2011.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care on September 18, 2011.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.  

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at WHMC from September 18, 2011 through September 26, 2011, the Veteran had not established service connection for any disability.  As such, emergency medical services (treatment) rendered at WHMC between September 18, 2011 and September 26, 2011 were for a nonservice-connected disorder and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110 ), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h)  The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. (Note: In 2012, these criteria were amended.  The following criterion was deleted:  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)).

In the present appeal, the appellant is seeking payment for medical expenses incurred for treatment provided to the Veteran at WHMC, a non-VA facility, from September 18, 2011 through September 26, 2011.  As an initial matter, the provider of the services in question, the appellant, is a proper claimant.  See 38 C.F.R. § 17.123 (claims for "reimbursement of services not previously authorized may be filed by the veteran who received the services (or his/her guardian) or by the hospital, clinic, or community resource which provided the services, or by a person other than the veteran who paid for the services.") (emphasis added); 38 C.F.R. § 17.1004(a) ("A claimant for payment or reimbursement under 38 U.S.C.A. 1725 must be the entity that furnished the treatment, the veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the veteran.") (emphasis added). 

With respect to the appellant's claims for payment under 38 U.S.C.A. § 1725 for medical expenses incurred by WMG for treatment of the Veteran at WHMC from September 18, 2011 through September 26, 2011 2008, the AOJ did not adjudicate the merits of these claims.  Rather, the claims were denied outright as untimely. 

"All questions in a matter which . . . is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary."  38 U.S.C.A. § 7104(a).  The U.S. Court of Appeals for Veterans Claims (Court) held:

When . . . the Board addresses in its decision a question that had not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In this case, the appellant's arguments pertaining to these claims largely focus around why his claims should be considered timely.  Therefore, it cannot be said that the appellant would not be prejudiced if the Board were to adjudicate the merits of the underlying claims without first remanding these issues to the AOJ.  As such, a remand is warranted to afford the appellant due process. 

Moreover, with regard to each claim, the appellant has submitted some records, mainly pertaining to WHMC treatment of the Veteran and some billing information.  However, it is not clear whether the complete records from this facility were requested for services provided from September 18, 2011 through September 26, 2011.  These records may contain potentially relevant information regarding the emergent nature of the Veteran's condition, when his condition stabled, etc. Further, the AOJ must determine whether the other criteria of 38 U.S.C.A. § 1725 have been met, including, but not limited to, whether a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; and, whether at the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  
Accordingly, the case is REMANDED to the VISN 20 Northwest Network Payment Center for the following action:

1.  Following receipt of authorization, obtain and associate with the medical reimbursement file complete records from WHMC and WMG regarding treatment and billing for services rendered from September 18, 2011 through September 26, 2011, including whether Medicare paid for any part of the bills in question.  

2.  Adjudicate the issues on appeal-including the merits of the appellant's claims for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 for the Veteran's medical expenses incurred from September 18, 2011 through September 26, 20118, at WHMC.  If the benefits sought on appeal remain denied, in whole or in part, the appellant should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


